DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 1/4/2021, applicant has submitted an After-Final amendment filed 3/4/2021.
Claim(s) 1 and 16-19 has/have been amended.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deidra D. Ritcherson on 3/11/2021.

The application has been amended as follows: 

	Make the following amendments to the claims filed 3/4/2021.  For clarity, the amendment to line 3 of claim 17 adds a space between “switch” and “a” (i.e. it amends “switcha” to “switch a” and not “switch_a”)

(Currently Amended) A computer-implemented method, comprising:
receiving, by a device operatively coupled to one or more processing units, a user input from a user;
obtaining, by the device, a first response from a conversation chat robot (BOT) responding to the user input;
evaluating, by the device, the first response according to at least one of a set of configured rules to determine whether a human agent is needed, wherein the evaluation according to at least one of the set of configured rules is carried out by a trained engine of a reinforcement learning model; and
sending, by the device, a transferring recommendation to the user in response to determining the human agent is needed, 



determining, by the device, whether no critical rules are broken; and
in response to determining that no critical rules are broken, determining, by the device, whether the human agent is needed by the trained engine.

(Original) The computer-implemented method of claim 1, further comprising:
in response to detecting the user accepts the transferring recommendation, switching, by the device, a conversation from the conversation BOT to the human agent.

(Canceled)

(Original) The computer-implemented method of claim 2, further comprising:
sending, by the device, the user input and the first response to the human agent; 
receiving, by the device, a second response from the human agent. 

(Original) The computer-implemented method of claim 4, further comprising:
determining, by the device, whether the human agent accepts the first response based on the second response; 
in response to determining the human agent accepts the first response, sending, by the device, a negative feedback to the trained engine; and
in response to determining the human agent refuses the first response, sending, by the device, a positive feedback to the trained engine.

(Previously Presented) The computer-implemented method of claim 1, wherein the set of the configured rules include at least one critical rule and an influential rule. 

(Canceled)

(Original) The computer-implemented method of claim 1, further comprising at least one of in response to determining the human agent is not needed, sending, by the device, the first response to the user; or in response to determining the user refuses the transferring recommendation, sending, by the device, the first response to the user.

(Original) The computer-implemented method of claim 4, further comprising:
sending, by the device, the second response to the user.

(Canceled)

(Previously Presented) A computer system, comprising:
a memory that stores computer executable components;
a processing unit that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
at least one computer-executable component that:

obtains a first response from a conversational chat robot (BOT) responding to the user input;
evaluates the first response according to at least one of a set of configured rules to determine whether a human agent is needed, wherein the evaluation according to at least one of the set of configured rules is carried out by a trained engine of a reinforcement learning model; 
sends a transferring recommendation to the user in response to determining the human agent is needed;
determines whether the human agent accepts the first response based on a second response received from the human agent;
in response to determining the human agent accepts the first response, sends a negative feedback to the trained engine; and
in response to determining the human agent refuses the first response, sends a positive feedback to the trained engine.

(Previously Presented) The computer system of claim 11, wherein the at least one computer-executable component also:
in response to the user accepting the transferring recommendation, switches a conversation from the conversational BOT to the human agent.

(Previously Presented) The computer system of claim 11, wherein the at least one computer-executable component also:
in response to the user accepting the transferring recommendation, sends a positive feedback to the trained engine; and
in response to the user refusing the transferring recommendation, sends a negative feedback to the trained engine.

(Previously Presented) The computer system of claim 12, wherein the at least one computer-executable component also:
sends the user input and the first response to the human agent; and


(Canceled)

(Previously Presented) A computer program product facilitating self-improving transferring in a chatbot conversation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to:
receive, by the processing component, a user input from a user;
obtain, by the processing component, a first response from a conversational chat robot (BOT) responding to the user input;
evaluate, by the processing component, the first response according to at least one of a set of configured rules to determine whether a human agent is needed, wherein the evaluation according to at least one of the set of configured rules is carried out by a trained engine of a reinforcement learning model; 
send, by the processing component, a transferring recommendation to the user in response to determining the human agent is needed;
determine, by the processing component, whether the human agent accepts the first response based on a second response received from the human agent;
in response to determining the human agent accepts the first response, send, by the processing component, a negative feedback to the trained engine; and
in response to determining the human agent refuses the first response, send, by the processing component, a positive feedback to the trained engine.

(Currently Amended) The computer program product of claim 16, wherein the program instructions further cause the component to:
in response to the user accepting the transferring recommendation, switch a conversation from the conversational BOT to the human agent.

(Currently Amended) The computer program product of claim 16, wherein the program component to:
in response to the user accepting the transferring recommendation, send a positive feedback to the trained engine; and
in response to the user refusing the transferring recommendation, send a negative feedback to the trained engine.

(Currently Amended) The computer program product of claim 17, wherein the program instructions further cause the component to:
send the user input and the first response to the human agent; and
receive

(Canceled)

(New) The computer-implemented method of claim 1, further comprising:
in response to detecting the user accepts the transferring recommendation, sending, by the device, a positive feedback to the trained engine; and
in response to detecting the user refuses the transferring recommendation, sending, by the device, a negative feedback to the trained engine.

(New) The computer-implemented method of claim 21, further comprising:
training, by the device, the trained engine with the negative feedback or the positive feedback.

Claim Analysis - 35 USC § 101
	“processing unit” (and more particularly “processing unit that executes the computer executable components stored in the memory”) is interpreted as hardware such that claim 11 and its dependent claims are not interpreted as including a non-statutory software-only embodiment.
	Applicant’s Specification (paragraph 74) recites “A computer readable storage medium, as used herein, is not to be construed as transitory signals per se, such as 

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-14, 16-19, 21-22, are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 was amended to include the limitations of claim 7, previously indicated to be allowable.
As per Claim 7, the prior art of record does not teach or suggest the combination of all limitations in claims 1 and 7 together, including determining whether no critical rules are broken, in response to determining no critical rules are broken, determining whether the human agent is needed by the trained engine.
Serge describes that transfer to a human agent is in response to rules being met (e.g. determining that the user is frustrated/confused, determining that the confidence level is below a threshold) and even assuming determining that the confidence level did or did not fall below a threshold can be interpreted as a “critical rule” that is “not broken” when the threshold either exceeds or falls below the threshold, that same threshold comparison cannot also be interpreted as determining whether the human agent is needed, and there is no subsequent determination of whether a human agent is needed after determining that the confidence level did or did not fall below the threshold.  Claim 7 also requires multiple critical rules to not be broken.

2011/0141919 teaches “In one exemplary embodiment, the pre-defined rules and/or keywords are defined based on service level requirements. Therefore, if the pre-defined rules and/or keywords are satisfied, it is a determination that level of service provided by the virtual agent is lower than expected service level. At optional step 135, a live agent, such as live agent 109a, can be designated based on, for example, the content of the communication session. Other criteria, such as expertise of the live agent 109a, location of the live agent 109a, communication channel of the communication session, etc., can be used to select live agent 109a” (paragraph 34) where “pre-defined keyword and/or rules can include presence of a keyword, number of occurrences of a keyword, duration of the communication session, presence of an emoticon, detection of a question and inability of the virtual agent to provide an answer, response time of the virtual agent, number of searches and queries performed by the virtual agent, etc” (paragraph 33).  Paragraph 43 describes barge-in by a live agent based on satisfying keywords and/or rules.  These do not appear to be rules used to evaluate the first response (evaluating a singular response from a BOT).
2002/0116350 teaches “receiving at least one further response from said further agents; evaluating said further responses to determine whether any claim said subject message and also satisfy predetermined quality criteria; and where none of said further responses claim said subject message and also satisfy said predetermined quality criteria, returning a response to said initiator agent disclaiming said subject message as being within said first agent's domain of responsibility” (claim 23) which teaches evaluating responses to determine whether responses satisfy predetermined quality 
9984386 teaches “The final rules may be applied to offer listings or any other suitable data objects. In an embodiment, one or more final rules may be applied to each offer of a plurality of offers to determine whether the associated rule conditions are satisfied. If so, the associated rule action(s) may be triggered. Examples of rule actions can include updating attributes, sending communication messages (e.g., seller or buyer notifications), updating user interface elements, and the like”.  These do not appear to be rules for determining whether a human agent is needed.
2018/0129942 teaches “the knowledge management system 114 may determine that the question does not satisfy a criteria for transmitting the question to the knowledge system 112, and instead may decide to route the communication to an agent” (paragraph 85).

As per Claim 11 (and similarly claim 16), the prior art of record does not teach or suggest the combination of all limitations in claim 11, including (in combination with the remaining limitations of claim 11) determining whether the human agent accepts the first response based on a second response received from the human agent (i.e. the first response is “a first response” which is “obtain[ed]… from a conversation BOT” and where the human agent is the one who is determined to be needed by evaluating the first response which is “obtain[ed]… from a conversation BOT”) in response to determining the human agent accepts the first response, sends a negative feedback to the trained engine (i.e. the trained engine that carries out the evaluating to determine whether a human agent is needed) ; and in response to determining the human agent refuses the first response, sends a positive feedback to the trained engine (acceptance leads to negative feedback, and refusal leads to positive feedback).
The prior art teaches generating feedback validating the workflow states (i.e. “positive” feedback) in response to performance of an automated action or favorable responsive input from the customer after an action is performed, and generating negative feedback if an action is aborted/canceled or if the customer invokes a transition to a human agent or exhibits certain sentiment in the natural language input, and where the feedback is incorporated into data model(s) using machine learning.  This reference does not appear to teach where a response/answer is evaluated by a human agent/representative who is the agent that the evaluating in the independent claims determines to be needed or not needed (i.e. even if “user input” is interpreted as human agent input [since what is conventionally referred to as a user in a speech dialog system is referred to here as a “customer”, and since users include “agent users that staff the contact center”], it is not clear that the human agent that is determined to be needed/not needed is the one that provides acceptance/refusal of an answer/response obtained by a conversation BOT responding to a user input that generates the positive/negative feedback).  
10554817 “The contact center service 102 may produce feedback, automatically and/or based on user input, that indicates whether the automated service agent 104 and/or the generated contact workflow that the agent 104 executes are fulfilling customer expectations. Feedback validating the workflow states may be generated in 
The prior art further teaches (as part of a system that determines candidate messages, scores candidate messages, and determines which of the candidate messages are included in a final set of suggested messages to be displayed for use by an agent, paragraph 120; Figures 7A-7B), using agent feedback regarding suggested messages to score candidate messages and improve quality and relevance of candidate messages over time (paragraph 132), including increasing or decreasing a score given to a candidate message based on whether an agent has selected necessarily talking to the user).
2019/0227822 “In some embodiments, the user assistance system may score the candidate message based on user feedback. To facilitate this, the user assistance system may store or otherwise access and obtain a history of user feedback and may refer to the history of user feedback as a basis for scoring the candidate message. User feedback may take various forms, such as messages received from users in response to suggested messages sent by agents and/or user-submitted reviews of agent performance. In an example implementation, the user assistance system may be configured to parse one or more messages received from the user in response to a suggested message that the agent added to the conversation, such as the first message that was received from the user after the suggested message was added. Then, using natural language processing and/or other techniques, the user assistance system may evaluate the user's feedback regarding the suggested message and may score future candidate messages based on the evaluation. For example, if the agent adds a suggested message that reads "I will try and find your lost luggage and get back to you by the end of the day" and the user then responds with a message that reads 
The prior art further teaches where an automated agent or bot may determine that problem resolution is not available or has failed and chooses to route calls to live agents, and also where a live agent may determine that a different live agent is required or where a live agent monitors a customer service session with a bot and may take over from the bot (presumably by evaluating user inputs and/or bot responses, but, in this case, the live agent is a human that performs the evaluation, and not the automated system)
2018/0007102 “Self-identified transitions can occur when a customer care resource determines an escalation, de-escalation or media shift is necessary. For 
The prior art teaches training an automated conversational bot through reinforcement learning by providing a feedback to the automated conversational bot, wherein the automated conversational bot is trained by validating an output dialogue against an input dialogue, received from the caller, with an expected response, wherein the output dialogue is provided by the automated conversational bot based on the bot template and the training data thereby optimizing detection of the intent of a query by the automated conversational bot for providing human like responses to the user based on the call recording archive.  This reference appears to be training the bot and not the model that is used to determine whether a human agent is needed.
2020/0081939 (Application 16/258680) “optimizing detection of an intent, pertaining to a query, by an automated conversational bot for providing human like responses to a user characterized by feeding a call recording archive to the automated conversational bot is disclosed. The program may comprise a program code for building, by a processor, an intent graph storing input dialogues, utterances, and output 

2018/0189609 paragraph 66; 
The prior art also teaches where a “relevance feedback learning module” interacts with a human call routing expert to determine correct and incorrect routing.  This appears to refer to routing to a particular support group (as opposed to routing to a human agent).
5371807 “The call handling system will then use the classification to route the customer service request to the appropriate support group. The call handling system can also store the service request and its classification for later use by the relevance feedback learning module 40 (FIG. 2). After a given predetermined period of time, the call handling system collects all the service requests and their classifications and passes them as input to the relevance feedback learning module 40. The relevance feedback learning module 40 takes these classified requests and interacts with a human call routing expert via video display terminal 18 (FIG. 1) to determine which ones were correctly and which ones were incorrectly routed. This learning module would then take the information from the call routing expert and adjust the profile weights in the keyword/category profiles 56 as previously described”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






EY 3/11/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658